FOURNET, Chief Justice.
The issue in this case is identical with the one disposed of this day in State v. Bel-lande, 241 La. 213, 128 So.2d 14, nevertheless we are without appellate jurisdiction1 since no jail sentence was imposed by the court below and the fine actually imposed did not exceed $300.2 See State v. Shelton, 227 La. 27, 78 So.2d 498, and cases therein cited.
The appeal is dismissed.

. La.Const. Art. 7, Seo. 10 provides: “ * * * The following oases only shall be appealable to th® Supreme Court; * * * (5) Criminal cases in which the penalty of death or imprisonment at hard labor may be imposed, or in which a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed.” (Emphasis supplied.)


. The defendant herein entered a plea of guilty as charged with violation of S..S. 56:497 [trawling in inside waters in closed season] and was sentenced to pay a fine of $200 and costs or to serve 15 days in the Parish jail. The court also ordered the trawl nets and other paraphernalia forfeited.